Citation Nr: 0719958	
Decision Date: 07/03/07    Archive Date: 07/13/07	

DOCKET NO.  05-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a fractured right tibia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1963 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The case is now ready for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's residual disability attributable to a 
fractured right tibia include marked limitation of right 
ankle motion.  



CONCLUSION OF LAW

The criteria for a 20 percent evaluation, but no higher, for 
the residuals of a fractured right tibia have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Plate II, Diagnostic Codes 5262, 5271, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice with respect to 
the pending claim in March 2004, prior to the issuance of the 
initial adverse rating decision now on appeal from August 
2004.  This notification informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical records and older VA 
examinations were already on file.  All recent records of the 
veteran's treatment with VA were collected.  The veteran was 
provided a VA examination, which is adequate for rating 
purposes, and which included a review of the claims folder 
with a request for opinions consistent with VCAA at 
38 U.S.C.A. §§ 5103A(d).  All-known available relevant 
evidence has been collected, and the veteran does not contend 
otherwise.  VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Any error with respect to VCAA notification regarding 
downstream issues and effect dates must be harmless because 
no increase over the currently assigned 10 percent evaluation 
results from this appeal.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which evaluations shall be applied, 
the higher evaluation will be assigned if the disability more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or pathology, or may be due to pain supported by adequate 
pathology.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to consideration of more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy or disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
bending and weight bearing.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Normal range of motion of the ankle 
is from 0 to 20 degrees of dorsiflexion (up), and from 0 to 
45 degrees of plantar flexion (down).  38 C.F.R. § 4.71a, 
Plate II.

Impairment of the tibia and fibula with malunion of bones 
resulting in slight knee or ankle disability warrants a 
10 percent evaluation, moderate knee or ankle disability 
warrants a 20 percent evaluation, and marked knee or ankle 
disability warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

Limitation of motion of an ankle which is moderate warrants a 
10 percent evaluation, and which is marked warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

Scars other than the head, face or neck that are deep or that 
cause limited motion warrant a 10 percent evaluation if they 
involve an area exceeding 6 square inches.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars other than 
the head, face or neck that are superficial and that do not 
cause limited motion warrant a 10 percent evaluation only if 
they involve an area of 144 square inches or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  Superficial scars 
not associated with underlying soft tissue damage, warrant a 
10 percent evaluation where, for any reason, there is 
frequent loss of covering of the skin of the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  Superficial scars 
which are painful upon examination warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Other 
scars will be rated on the limitation of function of any 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Analysis:  The service medical records reveal that in 1965 
during service, the veteran was involved in a motor vehicle 
accident.  In addition to other injuries which are not 
presently at issue, he sustained an open, compound fracture 
of the right distal tibia.  During hospitalization, a long 
leg cast was applied.  Circulation, sensation, and motion of 
the exposed toes of the right foot were normal.  Subsequent 
X-rays revealed alignment and position of the reset tibia to 
be well maintained.  The treatment records show that the 
fractured tibia involved no artery or nerve damage.  

Some six months after service separation in June 1967, the 
veteran was provided a VA examination.  An X-ray study showed 
evidence of an old, healed fracture involving the lower third 
of the shaft of the right tibia.  He complained mostly 
regarding his more seriously injured right shoulder and arm 
but stated that his right leg was "okay."  He reported that 
there was occasionally slight swelling on use, but that the 
knee and ankle were good.  Examination revealed two scars of 
the compound fracture; one L-shaped about 5 inches long and 
three-quarter inches at its widest, and another longitudinal 
about 3 1/2 inches long by 1 1/4 inch at its widest.  Both 
scars were healed, nonadherent, nonfibrotic, and 
nonsymptomatic with no herniation.  There was no impairment 
of function of the ankle or foot.  The knees and ankles were 
strong and stable and there was no joint swelling, crepitus, 
arrythmia, deformity or tenderness on palpation of any kind 
of the various articulations of either lower extremity.  
There was no muscular atrophy or gross musculoskeletal 
disproportions or weakness of either lower extremity.  Leg 
lengths were equal.  The diagnosis was residuals of compound 
fracture of the right tibia, healed, scars healed, 
nonsymptomatic.  Based upon the results of this examination, 
service connection was granted for the residuals of a healed 
fracture of the right tibia with a noncompensable evaluation 
assigned from the date of service separation, and this 
evaluation remained in effect for many years until the 
veteran's current claim for increase.  

A February 2004 VA outpatient treatment record noted that the 
63-year-old veteran was seen as a walk-in for an assistive 
device.  He reported having had a stroke approximately two 
years previously that left him with weakness in the right arm 
and leg.  Assessment of strength of the left leg was within 
normal limits throughout, and for the right leg was 4/5 for 
hip flexion, quadriceps, hamstrings, hip extension and 
dorsiflexion.  The veteran was provided a cane and 
instructions in its use.

In July 2004, in response to the veteran's current claim for 
increase, he was provided a VA examination.  It was noted 
that the veteran did have a history of stroke approximately 
two years earlier.  The physician noted that the veteran had 
been provided a neurological consultation two years earlier, 
and that this recorded that the veteran had had a basal 
ganglia infarct without any associated neurologic deficit.  
The VA physician therefore concluded that it was unlikely 
that the veteran's right leg was impaired as a result of the 
stroke.  The veteran complained of more recent pain of the 
right leg in the area of the fracture site and complained 
that he had "bilateral" leg pain with walking half a block, 
which he described as a cramping in both legs relieved by 
rest, and after a few minutes, he was able to walk again.  
The physician noted that this sounded more like claudication 
due to poor blood flow from vascular disease, and noted that 
the veteran was a diabetic.  The veteran reported that he was 
not certain if he had increased fracture site pain with 
ambulation.  The doctor noted that claudication through 
restricted blood flow would not be in any way related to the 
veteran's old healed fracture of the tibia.  Examination of 
the right leg revealed dry flaky skin with two surgical scars 
which were both slightly depressed.  The ankle was nontender 
but there was decreased range of motion with dorsiflexion 
limited to 5 degrees and plantar flexion limited to 
30 degrees with no pain.  Repetitive motion testing revealed 
consistent findings, and no further limitations or 
restrictions.  X-ray study of the right leg revealed an old 
healed fracture of the distal third of the right tibia, with 
a good deal of new bone formation around the old fracture 
site.  Alignment and position were satisfactory, and there 
were no acute changes present.  

The Board concludes that the evidence warrants an increased 
evaluation from 10 to 20 percent.  With dorsiflexion limited 
to 5 (of 20) degrees and plantar flexion limited to 30 (of 
45) degrees, the Board finds that the veteran's right ankle 
more nearly approximates the criteria for a 20 percent 
evaluation for marked limitation of motion under Diagnostic 
Code 5271.  Again, examination of the two scars residual to 
the initial tibia fracture were found to be asymptomatic, 
nontender, and not causing any impairment to any associated 
structure of the leg or ankle, so no additional award for 
scars is warranted.  The veteran does not have ankylosis 
(complete bony fixation) of the ankle sufficient for the next 
higher 30 percent evaluation under diagnostic Code 5270.  



ORDER

Entitlement to a 20 percent evaluation for the residuals of a 
fractured right tibia is granted.  



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


